ri 'n'
IN THE UNITED STATES DISTRICT COURT

 

FoR THE DIsTRlcT oF MARYLAND gm s 1 2919
RONALD BIRD, _* "`
Piainaff, _ x » ~»'=‘
v. =+= civil A¢aon NO. RDB_is_i:ns
MARINE TERMINALS *

CORPORATION-EAST, er a/.,

Defendants.
»i< >z< ` >i< x >i< >i< >i< >4< * x >¢< >¢=

MEMORANDUM OPINION

Plaintiff Ronald Bi_rd (“Plaintiff” or “Bird”) brings this lawsuit against Defendants
Marine Terrninals Corporation-East (“Marine Terminals”) and International Longshoreman’s
Association - Local 333 (“Local 333”) (collectively, “Defendants”), alleging that Defendants
discriminated against him during his employment as a longshoreman in violation o_f the
Americans With Disabilities Act of 1990 (“ADA”), as amended 42 U.S.C. § 12101, et req.
Currently pending before this Court is Marine Terminal’s Motion to Partially Dismiss the
Complaint, or, Alternatively, for'Partial Summary judgment (ECF No. 12) and Local 333’s
Motion to Partially Dismiss Complaint, or, in the Alternative, Motion for Partial Summary
_]udgment (ECF No. 14), Which adopts and incorporates Ma_rine Terminal’s arguments The
parties’ submissions have been reviewed, and no hearing is necessary Se.e Local Rule 105.6
(D. Md. 2018). For the reasons stated herein, both Motions to Dismiss (ECF Nos. 12, 14) are

E
DENIED. §

 

 

BACKGROUND

ln ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in
a complaint and construe[s] them in the light most favorable to the plaintif .” Wf)é:z`wedz`a Fozmd.
l/. Nai’§er;. Ageng), 857 F.3d 193, 208 (4th Cir. 2017) (citing SDZ, LLC v. B/ac/é <£'$“Denéer (U..S`.)
lnc., 801 F.3d 412, 422 (4th Cir. 2015)). ln 200?, Martine Terminals hired Bird as a
Longsho'reman. (ECF No. 2, at 1{ ll.) From about 2010 to _]une 26, 2013 Plaintiff was
supervised by Surrender l\/chnight, a Local 333 union member employed by Defendant
Marine Terminals. (Id. at 1[ 14.) As a “Gang Carrier,” McKnight led the union-led work group,
or “gang,” in which Plaintiff worked (ld.) Plaintiff alleges that McKnight harassed him daily
based on his disability, specifically his hearing impairment (ld. at 1] 15.) ln September 2011,
Defendants began restricting Plaintiff’s work assignments to reduce his pay. (Id. at 11 16.) For
example, they refused to give Bird “double~time” which would have doubled his hourly rate
of pay. (ld. at 1]1] 16-17.) lnstead, Defendants allegedly allotted double-time to members in
McKnight’s gang who did not have disabilities, despite their lesser qualifications (ld. at 18.)

On ]une 19, 2013, Bi.rd filed two identical Charges of Discrimination with the EEOC
against Marine Terminals and Local 333, alleging that Surrender McKnight subjected him to
discrimination, harassment, and retaliation based on his hearing disability [ECF Nos. 12-2,
14-2.) Subsequently, onlune 27, 2013, Bird transferred to Antwan Lemon’s gang. (EICF No.
2, at 1 24.) Lemon was also a Gang Carrier, employed by Defendant l\/larine Terminal, and a
member of Local 333. (ld.) Bird continued to encounter problems under Lemon’s supervision,

where “double-tjme” remained available only to employees without disabilities (Id. at 11 25.)

 

On january 17, 2017 the EEOC issued a determination finding that there was
reasonable cause to believe that Bi_rd had faced discrimination and retaliation in violation of
the ADA. (ECF No. 12~3, at 2.) On March 20, 2018, Bird commenced this action in the
Circuit Court for Baltimore City, Maryland. (ECF No. 2.) On May 4, 2018, Defendants
removed the case to this Court.

STANDARD OF REVIEW

The Defendants have filed Motions to Partially Dismiss or, in the alternative, Motions
for Partial Summary judgment based on Plainn`ff’s alleged failure to exhaust his administrative
remedies with respect to his claims arising from his work on the Lemon gang. (ECF Nos. 12,
14.) _ A district judge has “complete discretion to determine whether or not to accept the
submission of any material beyond the pleadings that is offered in conjunction with a Rule
12(b) (6) motion and rely on it, thereby converting the motion, or to reject it or simply not
consider it.” tS`Qgerz). Hoa.r. Cam’¢f cyfAnzzeAmndel C§)., 855 F. Supp. 2d 524, 542 (D. Md. 2012)
(quoting 5C Wright.& Miller, Federal Practice & Procedure § 1366, at 159 (3d ed. 2004, 2011
Supp.)). Because this Court discerns no basis for converting the l\/Iotion to one for Sumrnary
judgment, the Defendants’ Motions (ECF Nos. 12, 14) will be construed as Motions to
Dismiss based on Plaintiff’s failure to exhaust administrative remedies

A motion to dismiss for failure to exhaust administrative remedies is governed
by Federal Rule` of Civil Procedure 12(b)(1), which requires dismissal when the court lacks
subject matter jurisdiction Khaug) a Meiewe, 268 F. Supp. 2d 600, 606 (D. Md. 2003); CJar/ée 2).
Dyn(.`orp Infem. LLC, 962 F.Supp.2d 781, 786 (D. Md. 2013). While ruling on motion to

dismiss, a court’s evaluation is generally limited to allegations contained in the

 

 

 

 

complaint Gaz'ner r). Ca/lgy CM§/. jews Bd., 822 F.3d 159, 166-67 (4th Cir. 2016). However,
courts may also consider documents explicitly incorporated into the complaint by
reference ld. at 166 (citing Te//abs, lam i). Ma,éor lamar Q”F‘ Rzgh¢r, Lz‘di, 551 U.S. 308, 322, 127
S.Ct. 2499 (2007)). Accordingly, in ruling on Defendants’ l\/lotions to Dismiss, this Court will
consider Plaintiff’s EEOC Charge and related documents 536 Bawz`e a Um`;r). cnyagy/and Med.
- ijr., l\lo. ELl-l-14-03216, 2015 WL 1499465, at *3 n.4 (D. Md. l\/lar. 31, 2015) (“Courts
commonly consider EEOC charges as integral to a plaintiff’s Complaint, z`.e., effectively a part
of the pleading, even if the EEOC charge is not filed with the Complaintl” (citations omitted)).
ANALYSIS

Defendants seek to dismiss Bird’s claims arising after his transfer to the Lemon gang
on june 27, 2013. They argue that these claims have not been subject to the ADA’s
administrative exhaustionjrequirements because Bird did not mention the Lemon gang in his
EEOC Charges. (ECF Nos. 12-1, 14-1.) Title l of the ADA, which prohibits discrimination
in employment, adopts the administrative exhaustion requirements found in Title Vll of the
Civil Rights _Act of 1964 (“Title Vll”). Magnei~s a Hmj%rd Coung), ELH~16-2970, 2018 \WL
1505792, at *9-10 (D. l\/ld. March 27, 2018). Accordingly, before bringing an ADA
discrimination claim in federal or state court, a plaintiff must meet certain statutory
requirementsl First, a plaintiff must file a “charge” of discrimination with the EEOC or
appropriate agency before proceeding to court 42 U.S.C. § 2000e-5(e)(1). The charge must be

filed within a specified time “after the_alleged unlawful employment practice occurred.” Ia'. In

l
E

l\/[aryland, a deferral state,1 a Title Vll claim of discrimination must be filed with the EEOC
within 300 days of the alleged discriminatory action. EEOC a R U’R l/eatare.t, 244 F.3d 334,
338 n.1 (4th Cir. 2001). Finally, a plaintiffs suit is limited to the grounds asserted'in the
underlying EEOC charge jersey z). Ca/i)erz‘ Gmap, Lid., 551 F,3d 297, 300 (4th Cir. 2009).

Fai]ing to exhaust administrative remedies deprives this Court of subject matter
jurisdiction over the claims. jones a Ca/i)ert Grazzp, l.td., 551 F.3d 297, 300 (4th Ci_r. 2009).
Accordingly, this Court must dismiss a discrimination lawsuit if the plaintiff has not exhausted
the required administrative remedies before bringing suit. Chanéa a Paraxeaf Imtz`rutz'on, 429
F.3d 505, 508~09 (4th Ci_r. 2005). The exhaustion requirement ensures that the charged party
receives notice of the claims it faces. C/)anéo, 429 F.3d at 510. A subsequent lawsuit thus must
limit its claims to those included in the administrative charge and those “reasonably related”
to the claims described in the administrative charge Eacmr a Tecb.r. Appk'ml‘z'om Q“?’Seri)s. C`o., 80
E.3d 954, 962-63 (4th Cir. 1996). Accordingly, administrative charges which reference
“different time frames, actors, and discriminatory conduct than the central factual allegations”
in a civil complaint do not satisfy the administrative exhaustion requirements C/Ja€ka, 429
F.3d at 506. The administrative exhaustion requirements, however, should not set “a tripwire
for hapless plaintiffs.” jjan a Faz`gfax Coun@/, 681 F.3d 591, 594 (4th Cir. 2012).

Bird’s administrative charges contain the same allegations found in this lawsuit Before

the EEOC, Bird complained that l\/lcl(night was harassing him daily; that the harassment

 

1 A deferral state is one with “a State or local agency with authority to grant or seek relief from such practice
or to institute criminal proceedings with respect thereto upon receiving notice thereof." 42 U.S.C. § 2000e-
5(e)(1)', 29 U.S.C. § 626(d](2). Maryland is classified as a deferral state due to the Marylancl Commission on
Human Relations (MCI-IR), a state agency that is capable of providing relief from discrimination

5

 

continued even after filing grievances; and that he had been denied “seniority” and assigned
to perform disfavored job tasks (ECF Nos. 12, 14.) The Complaint merely adds that he
continued to face unfair treatment while working for Lemon. Specifically, it alleges that
Defendants denied him “double-time” under Mcl<night’s supervision and that that
Defendants continued to withhold this benefit while he worked under Lemon. (ld. at 1111 16,
18, 25). As Bird alleges that the same type of discrimination took place under both the
l\/chnight and Lemon gangs, dismissal of Bird’s claims is not warranted

CONCLUSION

 

For these reasons, Marine Terminal’s l\/lotion to Partially Dismiss the Complaint, or,
Alternatively, for Partial Summary judgment (ECF No. 12) is DENIED, and Local 333’3
Motion to Partially Dismiss Complaint, or, in the Alternative, Motion for Partial Summary
judgment (ECF No. 14) is DENIED.

A separate Order follows

Dated: january 31, 2019 M‘DM

Richard D. Bennett
United States Districtjudge

